Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 29, 2020

                                      No. 04-20-00437-CV

     PROGRESO LLC and Progreso La Michoacana Meat Market San Antonio #10, LLC,
                                  Appellants

                                                v.

                                   Rosamaria GONZALEZ,
                                          Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI25139
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER

       A copy of appellant’s notice of appeal was filed in this court on September 9, 2020. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant in writing that the certificate of service
attached to the notice of appeal filed in this appeal does not certify that any court reporter was
served. The clerk instructed the appellant to file an amended notice of appeal certifying proper
service on the responsible court reporter(s). An amended notice of appeal has not been filed.

        It is therefore ORDERED that Joseph D. Zopolsky file an amended notice of appeal in
compliance with section 51.017(a) within ten days from the date of this order. If appellant fails
to file an amended notice of appeal within the time provided, an order will be issued directing
Mr. Zopolsky to appear and show cause why he should not be held in contempt for failing to file
the amended notice of appeal. The clerk of this court shall cause a copy of this order to be
served on Mr. Zopolsky by certified mail, return receipt requested, or give other personal notice
of this order with proof of delivery.



                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court